Exhibit 10.1

[EXECUTION COPY]

SECOND AMENDMENT

THIS SECOND AMENDMENT dated as of March 13, 2008 (this “Amendment”) to that
certain Credit and Guaranty Agreement referenced below is by and among VENTAS
REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership (the “Parent
Borrower”), SZR US INVESTMENTS, INC., VENTAS SSL HOLDINGS, INC., EC LEBANON
REALTY, LLC, EC HAMILTON PLACE REALTY, LLC, KINGSPORT NOMINEE, LP, KNOXVILLE
NOMINEE, LP and HENDERSONVILLE NOMINEE, LP in their capacities as additional
borrowers (collectively, the “Additional Borrowers”, and together with the
Parent Borrower, the “Borrowers”), the Guarantors, the lenders identified on the
signature pages hereto as Existing Lenders (the “Existing Lenders”), the Persons
identified on the signature pages hereto as New Lenders (the “New Lenders”, and
together with the Existing Lenders, the “Lenders”) and BANK OF AMERICA, N.A., as
Administrative Agent.

W I T N E S S E T H

WHEREAS, a revolving credit facility was established in favor of the Borrower
pursuant to the terms of that certain Credit and Guaranty Agreement, dated as of
April 26, 2006, by and among the Parent Borrower, the Guarantors, the Existing
Lenders, and the Administrative Agent, as modified by that certain Modification
Agreement, dated as of March 30, 2007 and as amended by that certain First
Amendment dated as of July 27, 2007 (as further amended, restated, extended,
supplemented, renewed, replaced or otherwise modified from time to time, the
“Existing Credit Agreement”);

WHEREAS, the Parent Borrower has requested to (i) add the Additional Borrowers
as “Borrowers” under the Existing Credit Agreement; (ii) increase the Total
Revolving Committed Amount using the “accordion option” from $600,000,000 to
$700,000,000; (iii) re-set the “accordion option” set forth in Section 2.1(d) of
the Existing Credit Agreement to $150,000,000, (iv) amend the definition of
“Borrowing Base” in the Existing Credit Agreement to account for certain
additional Indebtedness of the Borrower and to provide that the Borrowing Base
shall not be applicable so long as the Parent Borrower maintains an investment
grade debt rating from either S&P or Moody’s, (v) amend certain other related
provisions of the Existing Credit Agreement;

WHEREAS, the foregoing requested amendments require the consent of the Required
Lenders; and

WHEREAS, the Required Lenders have agreed to the requested amendments on the
terms and conditions set forth herein.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

PART 1

DEFINITIONS

SUBPART 1.1 Definitions. Unless otherwise defined herein or the context
otherwise requires, terms used in this Amendment, including its preamble and
recitals, have the meanings provided in the Existing Credit Agreement.



--------------------------------------------------------------------------------

PART 2

AMENDMENTS TO EXISTING CREDIT AGREEMENT

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date (as defined in Subpart 3.1), the Existing Credit Agreement is hereby
amended in accordance with this Part 2.

SUBPART 2.1 Amendments to Introductory Paragraphs. The first three introductory
paragraphs of the Existing Credit Agreement are hereby amended in their
entireties to read as follows:

CREDIT AND GUARANTY AGREEMENT, dated as of April 26, 2006 (as amended, restated,
extended, supplemented, renewed, replaced or otherwise modified from time to
time, this “Credit Agreement”), among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (the “Parent Borrower”), SZR US INVESTMENTS, INC. a
Delaware corporation, VENTAS SSL HOLDINGS, INC., a Delaware corporation, EC
LEBANON REALTY, LLC, a Delaware limited liability company, EC HAMILTON PLACE
REALTY, LLC, a Delaware limited liability company, KINGSPORT NOMINEE, LP, a
Delaware limited partnership, KNOXVILLE NOMINEE, LP a Delaware limited
partnership and HENDERSONVILLE NOMINEE, LP a Delaware limited partnership
(collectively, the “Additional Borrowers”, and together with the Parent
Borrower, the “Borrowers”), VENTAS, INC., a Delaware corporation (“Ventas”), and
certain Subsidiaries of Ventas identified herein, as Guarantors, the Lenders
identified herein, including Bank of America, N.A., as Issuing Bank for the
Letters of Credit hereunder, Bank of America, N.A. as Administrative Agent,
Calyon New York Branch and Citicorp North America, Inc., as Co-Syndication
Agents, and Merrill Lynch & Co. Inc. and UBS Securities LLC, as Co-Documentation
Agents.

INTRODUCTORY STATEMENT

A $300,000,000 revolving credit facility was established in favor of the Parent
Borrower pursuant to the terms of that certain Third Amended and Restated
Credit, Security and Guaranty Agreement dated as of September 8, 2004 among the
Parent Borrower, the guarantors identified therein and the lenders identified
therein (as amended by that certain Amendment No. 1 dated as of May 6, 2005 and
as otherwise modified or amended from time to time, the “Prior Credit
Agreement”).

The Parent Borrower has requested that the Administrative Agent, on behalf of
the Lenders under the Prior Credit Agreement, release all collateral previously
pledged in connection with the Prior Credit Agreement, and has requested certain
modifications to the Prior Credit Agreement and the Administrative Agent and the
Lenders have agreed to such modifications on the terms and conditions set forth
herein.

SUBPART 2.2 Amendments to Section 1.1.

(a) Clause (b) of the definition of “Applicable Percentage” set forth in
Section 1.1 of the Existing Credit Agreement is hereby amended in its entirety
to read as follows:

(b) In the event that the Parent Borrower achieves an investment grade Debt
Rating by S&P or Moody’s, the Parent Borrower may, upon written notice to the
Administrative Agent, elect to convert to the ratings-based pricing grid set
forth below; provided that the Parent Borrower shall automatically convert to
the ratings-based pricing grid set forth below to the

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

extent that the Parent Borrower has made an election to the ratings-based
pricing grid under the Canadian Facility. Any such election to the ratings-based
pricing grid below may be made only one time after the Closing Date and shall be
irrevocable.

 

          Revolving Loans  

Pricing Level

   Debt Rating
S&P/Moody’s    Applicable Percentage for
Eurodollar Rate Loans     Applicable
Percentage for
Base Rate
Loans           1    BBB-/Baa3    0.90 %   0.00 %         2    BBB/Baa2    0.80
%   0.00 %         3    BBB+/Baa1    0.65 %   0.00 %

Initially, the Applicable Percentage shall be determined based upon the Debt
Rating effective at the time of the Parent Borrower’s election to convert to a
ratings-based pricing grid. Thereafter, each change in the Applicable Percentage
resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by the Parent Borrower to the Administrative Agent of notice thereof
and ending on the day immediately preceding the effective date of the next such
change and, in the case of a downgrade, during the period commencing on the date
of the public announcement thereof and ending on the day immediately preceding
the effective date of the next such change. If the Parent Borrower achieves an
investment grade Debt Rating by both S&P and Moody’s and the respective Debt
Ratings issued by S&P and Moody’s differ by one level, then the Pricing Level
for the higher of such Debt Ratings shall apply (with the Debt Rating for
Pricing Level 3 being the highest and the Debt Rating for Pricing Level 1 being
the lowest). If the Parent Borrower achieves an investment grade Debt Rating by
both S&P and Moody’s, but there is a split in Debt Ratings of more than one
level, then the Pricing Level that is one level higher than the Pricing Level of
the lower Debt Rating shall apply. If the Parent Borrower has only one
investment grade Debt Rating, then that Debt Rating shall apply. If the Parent
Borrower has elected to convert to a ratings-based pricing grid as provided
above but the Parent Borrower fails to maintain an investment grade Debt Rating
by at least one of S&P or Moody’s, then the Applicable Percentage shall be
determined pursuant to clause (a) above during the period commencing on the date
of the public announcement thereof and ending on the Revolving Commitment
Termination Date.

(b) The definition of “Borrower” set forth in Section 1.1 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

“Borrower” shall mean individually and collectively, as appropriate, the Parent
Borrower and each Additional Borrower, and their respective permitted
successors.

(c) The definition of “Borrowing Base” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Borrowing Base” shall mean, at any time, an amount equal to sixty-five percent
(65%) of the Consolidated UAP Property Value minus the aggregate principal
amount of Revolving Obligations (as defined in the Canadian Facility)
outstanding under the Canadian Facility; provided, however, at all times during
which the Parent Borrower maintains an investment grade Debt Rating from either
S&P or Moody’s, the “Borrowing Base” shall equal the Total Revolving Committed
Amount.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

(d) The definition of “Change in Control” set forth in Section 1.1 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

“Change in Control” shall mean either (a) a Person or an Affiliated Group shall
acquire thirty-five percent (35%) or more of any class of the voting stock of
Ventas, and the Borrowers shall not have repaid all of the outstanding
Obligations in full in cash, Cash Collateralized all outstanding Letters of
Credit in an amount equal to one hundred percent (100%) of the then current LOC
Obligations and terminated the Commitments within forty-five (45) days after
such Person or Affiliated Group shall have acquired such percentage of such
stock; or (b) Ventas shall cease to be the sole general partner of the Parent
Borrower; or (c) Ventas shall cease to own sixty percent (60%) or more of the
partnership interests in the Parent Borrower.

(e) The definition of “Debt Rating” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s of the Parent Borrower or the Parent Borrower’s
non-credit-enhanced, senior unsecured long-term debt.

(f) The definition of “Fee Letter” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Fee Letter” shall mean that certain letter agreement dated as of March 6, 2006
between the Parent Borrower and the Administrative Agent, relating to the
payment of certain fees, as such letter agreement may be amended, modified or
supplemented from time to time by a written instrument executed by the parties
thereto.

(g) The definition of “Guarantors” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended in its entirety to read as follows:

“Guarantors” shall mean (a) Ventas and (b) any Subsidiary of Ventas that
guarantees the loans and obligations hereunder pursuant to the terms hereof, in
each case with their successors and permitted assigns; provided, however, that
any Person constituting a Guarantor as described above shall cease to constitute
a Guarantor when its obligations hereunder are released in accordance with the
terms of this Credit Agreement and Ventas Capital Corporation is a guarantor
only to the extent set forth in Section 9.1.

(h) The definition of “Permitted Liens” set forth in Section 1.1 of the Existing
Credit Agreement is hereby amended to add the following a new clause
(h) immediately following the existing clause (g) and the word “and” at the end
of subclause (f) shall be deleted and the “.” at the end of subclause (g) shall
be replaced with “; and”:

“and (h) any lease or sublease of a real Property in favor of Ventas Ontario
SSL II, Inc. or a third party subtenant.”

(i) Clause (d) of the definition of “UAP Property” set forth in Section 1.1 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

(j) that is (i) leased to or managed by Sunrise, Kindred, Brookdale or any other
tenant or operator of any Property owned or leased by a Credit Party as of the
Closing Date, (ii) leased to or managed by another acceptable third party
operator or tenant on market terms or otherwise acceptable to the Administrative
Agent, or (iii) operated by a member of the Consolidated Group;

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

(k) The following new definitions are hereby added to Section 1.1 of the
Existing Credit Agreement in their appropriate alphabetical order:

“Additional Borrowers” shall have the meaning given to such term in the initial
paragraph of this Credit Agreement.

“Canadian Facility” shall mean, that certain Credit and Guaranty Agreement dated
as of March 13, 2008 among Ventas Realty, Limited Partnership, Ventas SSL
Ontario II, Inc. and Ventas SSL Ontario III, Inc., each as a Borrower, the
guarantors referred to therein, the lenders referred to therein and Bank of
America, N.A., as administrative agent, Banc of America Securities LLC and
Calyon New York Branch, as joint lead arrangers and joint book managers.

“Parent Borrower” shall mean Ventas Realty, Limited Partnership, a Delaware
limited partnership.

“Sunrise” shall mean Sunrise Senior Living, Inc. and its subsidiaries.

SUBPART 2.3 Amendments to Section 1.4(a). The parenthetical “(including any
Organization Document)” set forth clause (i) of the fifth sentence of
Section 1.4(a) of the Existing Credit Agreement is hereby amended to read
“(including any Organizational Document)”.

SUBPART 2.4 Amendments to Section 2.1(a). To reflect the terms of that certain
Modification Agreement dated as of March 30, 2007 by and among the Parent
Borrower, the guarantors, the Lenders and the Administrative Agent, pursuant to
which the Total Revolving Committed Amount was increased by $100 million from
$500 million to $600 million, and the request of the Parent Borrower to further
increase the Total Revolving Committed Amount as permitted by Section 2.1(d) of
the Existing Credit Agreement simultaneously with this Amendment the words “FIVE
HUNDRED MILLION DOLLARS ($500,000,000)” set forth in clause (i) of the proviso
at the end of the first sentence of Section 2.1(a) of the Existing Credit
Agreement are hereby amended to read “SEVEN HUNDRED MILLION DOLLARS
($700,000,000)”.

SUBPART 2.5 Amendments to Section 2.1(b). To reflect the terms of that certain
Modification Agreement dated as of March 30, 2007 by and among the Parent
Borrower, the guarantors, the Lenders and the Administrative Agent, and the
request of the Parent Borrower to further increase the Total Revolving Committed
Amount simultaneously with this Amendment (and to reflect the terms of
Section 2.1(d)(ix) of the Existing Credit Agreement) pursuant to which
concurrently with the increase in the Total Revolving Committed Amount, the LOC
Committed Amount shall be increased proportionately such that the LOC Committed
Amount equals $105 million, the words “SEVENTY-FIVE MILLION DOLLARS
($75,000,000)” set forth in clause (i) of the proviso at the end of the first
sentence of Section 2.1(b) of the Existing Credit Agreement are hereby amended
to read “ONE HUNDRED FIVE MILLION DOLLARS ($105,000,000)”.

SUBPART 2.6 Amendments to Section 2.1(d). The introductory sentence of
Section 2.1(d) and subclause (vi) of Section 2.1(d) of the Existing Credit
Agreement are hereby amended in their entireties to read as follows:

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

(d) Increase in Total Revolving Committed Amount. Subject to the terms and
conditions set forth herein, the Borrower may at any time, or from time to time,
upon notice to the Administrative Agent increase the Total Revolving Committed
Amount by up to ONE HUNDRED FIFTY MILLION DOLLARS ($150,000,000) in the
aggregate; provided that:

*****

(vi) after giving effect to any such increase, the aggregate amount of the
Revolving Commitments shall not exceed EIGHT HUNDRED FIFTY MILLION DOLLARS
($850,000,000);

SUBPART 2.7 Amendments to Section 2.4(e). Section 2.4(e) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

(e) Notes. To the extent requested by a Lender, the Revolving Loans shall be
evidenced by the Revolving Notes, and to the extent requested by the Swingline
Lender, the Swingline Loans shall be evidenced by the Swingline Note.

SUBPART 2.8 Amendments to Section 2.5(a). The first sentence of Section 2.5(a)
of the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

Section 2.5 Facility Fees, Letter of Credit Fees and Other Fees.

(a) The Borrowers agree to pay to the Administrative Agent for the account of
each Revolving Lender in accordance with its Revolving Commitment Percentage, a
facility fee at a per annum rate equal to twenty basis points (0.20%) of the
actual daily amount of the Total Revolving Committed Amount (as such amount may
be reduced pursuant to Section 2.6 below), regardless of usage, or, if the
Revolving Commitments have terminated, on the outstanding amount of all
Revolving Loans, Swingline Loans and LOC Obligations, (the “Facility Fee” and
collectively, for all the Revolving Lenders, the “Facility Fees”); provided that
during the period that the Applicable Percentage is determined by clause (b) of
the definition of “Applicable Percentage”, the Facility Fee shall be fifteen
basis points (0.15%).

*****

SUBPART 2.9 New Section 2.15. The following new Section 2.15 shall be added
immediately following Section 2.14 of the Existing Credit Agreement and shall
read as follows:

2.15 Joint and Several Liability of the Borrowers.

(a) Each of the Borrowers is accepting joint and several liability hereunder in
consideration of the financial accommodation to be provided by the Lenders under
this Credit Agreement, for the mutual benefit, directly and indirectly, of each
of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(b) Each of the Borrowers hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers with respect to the payment and performance of all of the
Obligations arising under this Credit Agreement and the other Fundamental
Documents, it being the intention of the parties hereto that all the Obligations
shall be the joint and several obligations of each of the Borrowers without
preferences or distinction among them.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

(c) If and to the extent that any of the Borrowers shall fail to make any
payment with respect to any of the obligations hereunder as and when due or to
perform any of such obligations in accordance with the terms thereof, then in
each such event, the other Borrowers will make such payment with respect to, or
perform, such obligation.

(d) The obligations of each Borrower under the provisions of this Section 2.15
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Credit Agreement or any other circumstances
whatsoever.

(e) Except as otherwise expressly provided herein, each Borrower hereby waives
notice of acceptance of its joint and several liability, notice of occurrence of
any Default or Event of Default (except to the extent notice is expressly
required to be given pursuant to the terms of this Credit Agreement), or of any
demand for any payment under this Credit Agreement (except to the extent demand
is expressly required to be given pursuant to the terms of this Credit
Agreement), notice of any action at any time taken or omitted by the Lender
under or in respect of any of the Obligations hereunder, any requirement of
diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Credit Agreement. Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations hereunder, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by the Lenders at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Lenders in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Lender, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 2.15, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.15, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the obligations of such Borrower
under this Section 2.15 shall not be discharged except by performance and then
only to the extent of such performance. The obligations of each Borrower under
this Section 2.15 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to any Borrower or any Lender. The joint and several liability of the Borrowers
hereunder shall continue in full force and effect notwithstanding any
absorption, merger, amalgamation or any other change whatsoever in the name,
membership, constitution or place of formation of any Borrower or any Lender.

(f) The provisions of this Section 2.15 are made for the benefit of the
Administrative Agent, Issuing Bank, Swingline Lender, the Lenders and their
respective successors and assigns, and may be enforced by any such Person from
time to time against any of the Borrowers as often as occasion therefor may
arise and without requirement on the part of any Lender first to marshal any of
its claims or to exercise any of its rights against any of the other Borrowers
or to exhaust any remedies available to it against any of the other Borrowers or
to resort to any other source or

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

means of obtaining payment of any of the Obligations or to elect any other
remedy. The provisions of this Section 2.15 shall remain in effect until all the
Obligations hereunder shall have been paid in full or otherwise fully satisfied.
If at any time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by the
Lenders upon the insolvency, bankruptcy or reorganization of any of the
Borrowers, or otherwise, the provisions of this Section 2.15 will forthwith be
reinstated and in effect as though such payment had not been made.

(g) Notwithstanding any provision to the contrary contained herein or in any
other Fundamental Document, the obligations of each Borrower hereunder shall be
limited to an aggregate amount equal to the largest amount that would not render
its obligations hereunder subject to avoidance under Section 548 of the
Bankruptcy Code or any comparable provisions of any applicable state law.

(h) The Parent Borrower and the Additional Borrowers hereby agree as among
themselves that, in connection with payments made hereunder, each such Person
shall have a right of contribution from each other Borrower in accordance with
applicable Laws. Such contribution rights shall be subordinate and subject in
right of payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the Commitments relating thereto shall have expired
or been terminated, and none of the Parent Borrower or any Additional Borrower
shall exercise any such contribution rights until the Obligations have been
irrevocably paid in full and the Commitments relating thereto shall have expired
or been terminated.

SUBPART 2.10 New Section 2.16. The following new Section 2.16 shall be added
immediately following Section 2.15 of the Existing Credit Agreement and shall
read as follows:

Section 2.16 Appointment of Parent Borrower as Legal Representative for Credit
Parties.

Each of the Credit Parties hereby appoints the Parent Borrower to act as its
exclusive legal representative for all purposes under this Credit Agreement and
the other Fundamental Documents (including, without limitation, with respect to
all matters related to Borrowings and the repayment of Loans and Letters of
Credit as described in Article II and Article III hereof). Each of the Credit
Parties acknowledges and agrees that (a) the Parent Borrower may execute such
documents on behalf of all the Credit Parties (whether as Borrowers or
Guarantors) as the Parent Borrower deems appropriate in its reasonable
discretion and each Credit Party shall be bound by and obligated by all of the
terms of any such document executed by the Parent Borrower on its behalf,
(b) any notice or other communication delivered by the Administrative Agent or
any Lender hereunder to the Parent Borrower shall be deemed to have been
delivered to each of the Credit Parties and (c) the Administrative Agent and
each of the Lenders shall accept (and shall be permitted to rely on) any
document or agreement executed by the Parent Borrower on behalf of the Credit
Parties (or any of them). Other than with respect to Borrowings, the Borrowers
shall act through the Parent Borrower for all purposes under this Credit
Agreement and the other Credit Documents. Notwithstanding anything contained
herein to the contrary, to the extent any provision in this Credit Agreement
requires any Credit Party to interact in any manner with the Administrative
Agent or the Lenders, such Credit Party shall do so through the Parent Borrower.

SUBPART 2.11 Amendments to Section 4.1(a), (c) and (e). Section 4.1(a), (c) and
(e) of the Existing Credit Agreement are hereby amended in their entireties to
read as follows:

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

Section 4.1 Existence and Power.

(a) The Parent Borrower is a limited partnership duly organized, validly
existing and in good standing under the laws of Delaware and is qualified to do
business and is in good standing in all jurisdictions where both (i) the nature
of its properties or business so requires and (ii) the failure to be in good
standing is reasonably likely to have a Material Adverse Effect. Ventas is the
sole general partner of the Parent Borrower. Schedule 4.1(a) hereto contains a
true and complete list of all of the limited partners of the Parent Borrower as
of the Closing Date.

*****

(c) Each Credit Party acquired or created after the Closing Date and each
Additional Borrower shall be a corporation, limited liability company, limited
partnership, general partnership or business trust duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and shall be qualified to do business and shall be in good standing in all
jurisdictions where both (i) the nature of its properties or business so
requires and (ii) the failure to be in good standing is reasonably likely to
have a Material Adverse Effect.

*****

(e) (i) Ventas (or such other entity as the Parent Borrower has notified the
Administrative Agent and each Lender) has the power and authority, on behalf of
the Parent Borrower, (ii) Ventas Provident, LLC (or such other entity as the
Parent Borrower has notified the Administrative Agent and each Lender) has the
power and authority, on behalf of Kingsport Nominee, LP, Knoxville Nominee, LP
and Hendersonville Nominee, LP and (iii) VSCRE Holdings, LLC (or such other
entity as the Parent Borrower has notified the Administrative Agent and each
Lender) has the power and authority, on behalf of EC Lebanon Realty, LLC, EC
Hamilton Place Realty, LLC, and (iv) each of SZR US Investments, Inc. and Ventas
SSL Holdings, Inc. has the corporate power and authority, to execute, deliver
and perform the obligations of a Borrower under the Fundamental Documents
(including this Credit Agreement and any notes evidencing any of the Loans
hereunder) and any other documents contemplated hereby or thereby to which such
Borrower is or will be a party, and to cause such Borrower to borrow hereunder.

SUBPART 2.12 Amendments to Section 4.2. Section 4.2 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 4.2 Authority and No Violation.

Except as set forth in Schedule 4.2 hereto, the execution, delivery and
performance of this Credit Agreement and the other Fundamental Documents to
which it is a party, by each Credit Party and by each Borrower hereunder (or by
the entity authorized to act on behalf of such Borrower) and, in the case of the
Borrowers, the Borrowings hereunder and the execution, delivery and performance
of the Notes evidencing any of the Loans hereunder and, in the case of each
Guarantor, the guaranty of the Obligations as contemplated in Article IX hereof,
(i) have been duly authorized by all necessary company, partnership or corporate
(as applicable) action on the part of each such Credit Party, (ii) will not
constitute a violation of any provision of applicable Laws or any order of any
Governmental Authority applicable to such Credit Party or any of its respective
properties or assets, (iii) will not violate any provision of the Organizational
Documents of any Credit Party or any Subsidiary of a Credit Party, or any
provision of any material indenture, agreement, bond, note, mortgage, deed of
trust, or other similar instrument to

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

which such Credit Party is a party or by which such Credit Party or any of its
respective properties or assets are bound or to which such Credit Party is
subject, (iv) will not be in conflict with, result in a breach of, or constitute
(with due notice or lapse of time or both) a default under, or create any right
to terminate, any such indenture, agreement, bond, note, mortgage, deed of
trust, or other instrument, and (v) will not result in the creation or
imposition of (or the obligation to create or impose) any Lien whatsoever upon
any of the properties or assets of any of the Credit Parties or any Subsidiary
of a Credit Party other than pursuant to this Credit Agreement or the other
Fundamental Documents.

SUBPART 2.13 Amendments to Section 4.3. Section 4.3 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 4.3 Governmental Approval; Other Consents.

All authorizations, approvals, orders, consents, licenses, registrations or
filings from or with any Governmental Authority or any other Person necessary or
required in connection with the execution, delivery and performance by or on
behalf of any Credit Party or Ventas of this Credit Agreement and the other
Fundamental Documents to which it is a party, and the execution and delivery by
or on behalf of any Borrower of any Notes evidencing any of the Loans hereunder,
have been duly obtained or made, and are in full force and effect.

SUBPART 2.14 Amendments to Section 4.8. Section 4.8 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 4.8 Litigation; Judgments.

Except for litigation for which a Credit Party or any Subsidiary of a Credit
Party has been fully indemnified and such indemnity remains in full force and
effect and has not been cancelled or terminated, there are no actions, suits or
other proceedings at law or in equity by or before any arbitrator or arbitration
panel, or any Governmental Authority (including matters relating to
environmental liability) nor, to the best of each Credit Party’s knowledge, any
investigation by any Governmental Authority of the affairs of, or threatened
action, suit or other proceeding against or affecting, any Credit Party, any
Subsidiary of a Credit Party or of any of their respective properties or rights
which either (A) could reasonably be expected to have a Material Adverse Effect,
or (B) relate to this Credit Agreement, or any Loans hereunder. No Credit Party
and no Subsidiary of a Credit Party is in default, beyond any applicable cure
period, with respect to any order, writ, injunction, decree, rule or regulation
of any Governmental Authority binding upon such Person, which default could
reasonably be expected to have a Material Adverse Effect.

SUBPART 2.15 Amendments to Section 6.2(c), (d) and (e). Sections 6.2(c), (d) and
(e) of the Existing Credit Agreement are hereby amended in their entireties to
read as follows:

Section 6.2 Certificates; Other Information.

*****

(c) except during any period when the Parent Borrower maintains the rating set
forth in the proviso to the definition of the term “Borrowing Base”,
simultaneously with the delivery of the statements referred to in
subsections (a) and (b) of Section 6.1, a Borrowing Base Certificate duly
completed and executed by an Authorized Officer of Ventas;

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

(d) promptly after their becoming available, copies of any detailed audit
reports, management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of Ventas by
independent accountants in connection with the accounts or books of Ventas or
any Subsidiary, or any audit of any of them;

(e) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Parent Borrower, and copies of all annual, regular, periodic and special
reports and registration statements that Ventas may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

SUBPART 2.16 Amendments to Section 6.3. The last paragraph of Sections 6.3 of
the Existing Credit Agreement is hereby amended in its entirety to read as
follows:

Section 6.3 Notification.

*****

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer of the Parent Borrower setting forth details of the
occurrence referred to therein and stating what action the Borrower has taken
and proposes to take with respect thereto. Each notice pursuant to
Section 6.3(a) shall describe with particularity any and all provisions of this
Credit Agreement and any other Fundamental Document that have been breached.

SUBPART 2.17 Amendments to Section 6.4. The phrase “in each case where failure
to do so would not reasonably expected to have a Material Adverse Effect.” set
forth in the last sentence of Section 6.4 of the Existing Credit Agreement is
hereby amended to read “except in each case where failure to do so would not
reasonably be expected to have a Material Adverse Effect.”

SUBPART 2.18 Amendments to Section 6.6. Section 6.6 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 6.6 Maintenance of Properties.

(a) Maintain, preserve and protect or make contractual or other provisions to
maintain, preserve or protect all of its material Property and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear excepted, in each case except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; (b) make, or
make contractual or other provisions to cause to be made, all necessary repairs
thereto and renewals and replacements thereof, except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect; and (c) use
or use reasonable efforts to cause the manager or tenant of its facilities to
use the standard of care typical in the industry in the operation and
maintenance of its facilities.

SUBPART 2.19 Amendments to Section 6.7. Section 6.7 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 6.7 Maintenance of Insurance.

Maintain, or use reasonable efforts to cause the tenants under all leases to
which it is a party as landlord or the manager of its facilities to maintain,
with financially sound and reputable insurance companies not Affiliates of any
Borrower, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons or as is otherwise
permitted in the applicable leases.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

SUBPART 2.20 Amendments to Section 7.3(c). Clause (c) of Section 7.3 of the
Existing Credit Agreement is hereby amended in its entirety to read as follows:

(c) other Funded Debt of members of the Consolidated Group secured by mortgage
Liens; provided that such Funded Debt shall be non-recourse to members of the
Consolidated Group except to the extent of the property pledged to secure such
Funded Debt.

SUBPART 2.21 Amendments to Section 7.4. Section 7.4 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 7.4 Mergers and Dissolutions.

Merge, dissolve, liquidate, consolidate with or into another Person, except
that, so long as no Default exists or would result therefrom, any Subsidiary may
merge with: (a) the Parent Borrower, provided that the Parent Borrower shall be
the continuing or surviving Person, or (b) an Additional Borrower, provided that
an Additional Borrower shall be the continuing or surviving Person, or (c) any
one or more Credit Parties or other Subsidiaries, provided that when any
wholly-owned Subsidiary is merging with another Subsidiary, the wholly-owned
Subsidiary shall be the continuing or surviving Person.

SUBPART 2.22 Amendments to Section 7.6. Section 7.6 of the Existing Credit
Agreement is hereby amended by replacing each instance of the term “Borrower”
with the term “Parent Borrower.”

SUBPART 2.23 Amendments to Article VIII. Clause (g), (i) and (l) of Article VIII
of the Existing Credit Agreement are hereby amended in their entireties to read
as follows:

(g) any Credit Party or any Subsidiary of a Credit Party which Subsidiary owns a
UAP Property shall generally not pay its debts as they become due or shall admit
in writing its inability to pay its debts, or shall make a general assignment
for the benefit of creditors; or any Credit Party or any Subsidiary of a Credit
Party which Subsidiary owns a UAP Property shall commence any case, proceeding
or other action seeking to have an order for relief entered on its behalf as a
debtor or to adjudicate it a bankrupt or insolvent or seeking reorganization,
arrangement, adjustment, liquidation, dissolution or composition of it or its
debts under any Debtor Relief Law or seeking appointment of a receiver, trustee,
custodian or other similar official for it or for all or any substantial part of
its property or shall file an answer or other pleading in any such case,
proceeding or other action admitting the material allegations of any petition,
complaint or similar pleading filed against it or consenting to the relief
sought therein; or any Credit Party or any Subsidiary of a Credit Party shall
take any action to authorize any of the foregoing;

*****

(i) final, non-appealable judgment(s) for the payment of money in excess of
$25,000,000 in the aggregate, if recourse in nature, or $50,000,000 in the
aggregate, if non-

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

recourse in nature (excluding (i) a judgment as to which, and only to the
extent, a reputable insurance company has acknowledged coverage of such claim in
writing or (ii) a judgment as to which the Credit Party or applicable Subsidiary
has been indemnified provided such indemnity remains in full force and effect
and has not been cancelled or terminated) shall be rendered against any Credit
Party or any Subsidiary of a Credit Party and either (A) within thirty (30) days
from the entry of such judgment, shall not have been discharged or stayed
pending appeal, or shall not have been discharged within thirty (30) days from
the entry of a final order of affirmance on appeal or (B) enforcement
proceedings shall be commenced by any creditor on any such judgment;

*****

(l) (x) non-payment, for more than sixty (60) days past its date due, of base
rent under Material Leases; or (y) termination of Material Leases without
sufficient of the relevant real property assets, in replacement of the
terminated Material Leases, being: (i) leased or managed by Sunrise, Kindred,
Brookdale or any other tenant or operator of any Property owned or leased by a
Credit Party as of the Closing Date; (ii) leased to or managed by another
acceptable third party operator or tenant on market terms or otherwise
acceptable to the Administrative Agent acting reasonably; or (iii) operated by a
member of the Consolidated Group;

SUBPART 2.24 Amendments to Section 9.1(b). Section 9.1(b) of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

(b) Notwithstanding any provision to the contrary contained herein, in any of
the other Fundamental Documents or other documents relating to the Obligations,
(i) the obligations of each Guarantor under this Credit Agreement and the other
Fundamental Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
the Debtor Relief Laws or any comparable provisions of any applicable state law
and (ii) with respect to Ventas Capital Corporation, the Guaranteed Obligations
shall include only those Obligations for which the Parent Borrower is the
primary obligor.

SUBPART 2.25 Amendments to Section 10.1. Section 10.1 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 10.1 Cash Collateral Account.

To the extent necessary, there shall be established with the Administrative
Agent an account (the “Cash Collateral Account”) in the name of the
Administrative Agent (for the benefit of the Administrative Agent, the Issuing
Bank, the Lenders and the Hedging Banks), into which the Borrower may from time
to time deposit Dollars pursuant to, and in accordance with, Section 2.7(f)
hereof. Bank of America, in its capacity as the bank (within the meaning of
Section 9-102 of the UCC) with respect to the Cash Collateral Account (the “Cash
Collateral Bank”), hereby agrees to comply with all orders and instructions of
the Administrative Agent with regard to the Cash Collateral Account without the
consent of any Credit Party. The documentation for and terms of the Cash
Collateral Account shall be in form and substance satisfactory to the
Administrative Agent.

SUBPART 2.26 Amendments to Section 12.6(b)(i)(b) and 12.6(b)(iii)(A).
Section 12.6(b)(i)(B) and Section 12.6(b)(iiii)(A) of the Existing Credit
Agreement are hereby amended by replacing the term “Borrower” with the term
“Parent Borrower.”

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

SUBPART 2.27 Amendments to Section 12.16. Section 12.16 of the Existing Credit
Agreement is hereby amended in its entirety to read as follows:

Section 12.16 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, each
Borrower and each other Credit Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Fundamental Document) are an arm’s-length commercial transaction
between the Borrowers, the other Credit Parties and their respective Affiliates,
on the one hand, and the Administrative Agent, the Lenders and the Joint Lead
Arrangers, on the other hand, and the Borrowers and the other Credit Parties are
capable of evaluating and understanding and understand and accept the terms,
risks and conditions of the transactions contemplated hereby and by the other
Fundamental Documents (including any amendment, waiver or other modification
hereof or thereof); (ii) in connection with the process leading to such
transaction, the Administrative Agent, the Lenders and the Joint Lead Arrangers
are and have been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for any Borrower, any other Credit Parties or any of their
respective Affiliates, stockholders, creditors or employees or any other Person;
(iii) neither the Administrative Agent, the Lenders nor the Joint Lead Arrangers
have assumed or will assume an advisory, agency or fiduciary responsibility in
favor of any Borrower or any other Credit Party with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Fundamental Document (irrespective of whether the Administrative Agent, the
Lenders or the Joint Lead Arrangers have advised or are currently advising any
Borrower, the other Credit Parties or their respective Affiliates on other
matters) and neither the Administrative Agent, any Lender, nor either of the
Joint Lead Arrangers has any obligation to any of any Borrower, the other Credit
Parties or their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Fundamental Documents; (iv) the Administrative Agent, the Lenders, the
Joint Lead Arrangers and their respective Affiliates may be engaged in a broad
range of transactions that involve interests that differ from those of the
Borrowers, the other Credit Parties and their respective Affiliates, and neither
the Administrative Agent, the Lenders nor the Joint Lead Arrangers have any
obligation to disclose any of such interests by virtue of any advisory, agency
or fiduciary relationship; and (v) the Administrative Agent, the Lenders and the
Joint Lead Arrangers have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Fundamental Document) and each Borrower and each other
Credit Party has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate. Each Borrower and each other
Credit Party hereby waives and releases, to the fullest extent permitted by law,
any claims that it may have against the Administrative Agent, the Lenders and
the Joint Lead Arrangers with respect to any breach or alleged breach of agency
or fiduciary duty.

SUBPART 2.28 Amendments to Section 12.17. Section 12.17 of the Existing Credit
Agreement is hereby amended by replacing the term “Borrower” with the term
“Credit Parties”

SUBPART 2.29 Replacement of Schedule 1.1. Schedule 1.1 of the Existing Credit
Agreement is hereby deleted in its entirety and a new schedule in the form of
Schedule 1.1 attached hereto is substituted therefor.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

SUBPART 2.30 Replacement of Schedule 12.2. Schedule 12.2 of the Existing Credit
Agreement is hereby deleted in its entirety and a new schedule in the form of
Schedule 12.2 attached hereto is substituted therefor.

SUBPART 2.31 Replacement of Exhibits. Exhibit 2.2, Exhibit 2.4(e)-1, Exhibit
2.4(e)-2 and Exhibit 12.6(6) of the Existing Credit Agreement are hereby deleted
in their entireties and a new Exhibit 2.2, Exhibit 2.4(e)-1, Exhibit 2.4(e)-2
and Exhibit 12.6(6), are attached hereto and are substituted therefor.

PART 3

CONDITIONS TO EFFECTIVENESS

SUBPART 3.1 Second Amendment Effective Date. This Amendment shall be and become
effective as of the date hereof (the “Second Amendment Effective Date”) when all
of the following conditions shall have been satisfied; provided, however,
Subpart 2.6 of this Amendment shall be deemed to be retroactively effective as
of February 5, 2008 on the Second Amendment Effective Date:

(a) Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Credit Parties (including, without limitation,
the Additional Borrowers), the Existing Lenders representing “Required Lenders”,
the New Lenders and the Administrative Agent.

(b) Supporting Credit Party Documents. The Administrative Agent shall have
received:

(i) a copy of the certificate of incorporation, organization or formation for
each of the Additional Borrowers, certified within the past thirty (30) days by
the Secretary of State (or other appropriate governmental official) of the
jurisdiction of incorporation, organization or formation, together with a
certification by an Authorized Officer that there have been no changes since the
date of such certification by such Secretary of State (or other appropriate
governmental official) and such documents remain true, complete and in effect as
of the date hereof;

(ii) a certificate of the Secretary or Authorized Officer of each Credit Party
(other than the Additional Borrowers), dated as of the date hereof, and
certifying, respectively, that the Organizational Documents of such Credit Party
previously delivered to the Administrative Agent have not been amended,
supplemented or otherwise modified and are currently in full force and effect,
except as noted therein (in which case a complete copy of such Organizational
Documents, including any amendments thereto shall be attached to such
certificate);

(iii) a certificate or certificates of the Secretary or Authorized Officer of
each of the Additional Borrowers, dated as of the date hereof and certifying,
respectively, (A) that attached thereto is a true and complete copy of
resolutions adopted by the Board of Directors, Board of Managers or Board of
Trustees, as applicable, of each of the Additional Borrowers or each entity
acting on behalf of each such Additional Borrower, as applicable, authorizing
the Amendment and the Borrowings by each such Additional Borrower and the
execution, delivery and performance by the Additional Borrower named therein in
accordance with, the respective terms of the Credit Agreement, as amended by
this Amendment, the other Fundamental Documents to which it is or will be a
party and any other documents required or contemplated hereunder or thereunder
and further certifying that such resolutions have not been amended, rescinded or
supplemented and are currently in effect, and (B) as to the incumbency and
specimen signature of

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

each officer of each Additional Borrower, or each entity acting on behalf of
such Additional Borrower, executing this Amendment or any other document
delivered in connection with this Amendment, the Credit Agreement or the other
Fundamental Documents; and

(iv) a certificate or certificates of the Secretary or Authorized Officer of
each Credit Party (other than the Additional Borrowers), dated as of the date
hereof and certifying, respectively, (A) that attached thereto is a true and
complete copy of resolutions adopted by Ventas Inc.’s Board of Directors
authorizing the Amendment (including the increase in the Total Revolving
Committed Amount contemplated in this Amendment, the Guaranty of all Borrowings
under the Credit Agreement (after giving effect to the increase in the Total
Revolving Committed Amount as evidenced by this Amendment)) by Ventas, Inc., the
Parent Borrower and the other Guarantors and the execution and delivery hereof,
and further certifying that such resolutions have not been amended, rescinded or
supplemented and are currently in effect and (B) that attached thereto is a true
and complete copy of resolutions adopted by the Board of Directors, Board of
Managers or Board of Trustees, as applicable, of each Guarantor (other than
those Guarantors whose resolutions are certified pursuant to clause (A) above),
or each entity acting on behalf of such Guarantors, as applicable, authorizing
the Guaranty of all borrowings under the Credit Agreement (after giving effect
to the increase in the Total Revolving Committed Amount as evidenced by this
Amendment) by each such Guarantor to which such resolutions respectively relate
and the execution and delivery hereof, and further certifying that such
resolutions have not been amended, rescinded or supplemented and are currently
in effect and (C) as to the incumbency and specimen signature of each officer of
Ventas, Inc. and each other Credit Party, or each entity acting on behalf of
such Credit Party, executing this Amendment or any other document delivered in
connection herewith on behalf of Ventas, Inc. or on behalf of Ventas, Inc., as
the Parent Borrower’s general partner, on behalf of the Parent Borrower (such
certificate to contain a certification by another officer of Ventas as to the
incumbency and signature of the officer signing the certificate referred to in
this subsection (iv)).

(c) Good Standing Certificates. The Administrative Agent shall have received
certificates of good standing or the equivalent for each of the Additional
Borrowers, the Parent Borrower and Ventas, Inc. from (A) its jurisdiction of
incorporation, organization or formation and (B) any other jurisdiction
reasonably requested by the Administrative Agent.

(d) Legal Opinions. The Administrative Agent shall have received the written
opinions of (i) T. Richard Riney, internal general counsel to the Additional
Borrowers and each of the other Credit Parties, with respect to the
authorization, execution and delivery of this Amendment and (ii) Willkie Farr &
Gallagher LLP, counsel to the Additional Borrowers and each of the other Credit
Parties, with respect to enforceability of this Amendment and certain other
matters, each dated as of the date hereof and addressed to the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders, which opinions
shall be in form and substance reasonably satisfactory to the Administrative
Agent and to Moore & Van Allen PLLC, counsel to the Administrative Agent.

(e) Fees and Expenses. The Administrative Agent and the Lenders shall have
received from the Parent Borrower all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC, special
counsel to the Administrative Agent.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

PART 4

BORROWER JOINDER

Each Additional Borrower hereby acknowledges, agrees and confirms that, by its
execution of this Amendment, each such Additional Borrower will be deemed to be
a party to the Existing Credit Agreement (as amended hereby) and a “Borrower”
for all purposes of the Existing Credit Agreement (as amended hereby) and, and
shall have all of the obligations of a Borrower thereunder as if it had executed
the Existing Credit Agreement. Each Additional Borrower hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Borrowers contained in the Existing Credit
Agreement (as amended hereby). Without limiting the generality of the foregoing
terms of this Part 4, each Additional Borrower hereby jointly and severally
together with the other Borrowers, guarantees to each Lender and the
Administrative Agent, the prompt payment and performance of the Obligations in
full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration or otherwise) strictly in accordance with the terms thereof.

The address of each Additional Borrower for purposes of all notices and other
communications is described on Schedule 12.2 of the Existing Credit Agreement.

PART 5

LENDER JOINDER

From and after the Second Amendment Effective Date, by execution of this
Amendment, each Person identified on the signature pages hereto as an Additional
Revolving Lender (individually an “Additional Revolving Lender” and
collectively, the “Additional Revolving Lenders”) hereby acknowledges, agrees
and confirms that, by its execution of this Amendment, such Person will be
deemed to be a party to the Existing Credit Agreement (as amended hereby) and a
“Lender” for all purposes of the Credit Agreement (as amended hereby), and shall
have all of the obligations of a Lender thereunder as if it had executed the
Existing Credit Agreement as amended hereby. Such Person hereby ratifies, as of
the date hereof, and agrees to be bound by, all of the terms, provisions and
conditions applicable to the Lenders contained in the Existing Credit Agreement
(as amended hereby).

PART 6

REVOLVING COMMITMENTS/REVOLVING LOANS

ASSIGNMENTS AND ASSUMPTIONS

Each Existing Lender that is a Revolving Lender (individually an “Existing
Revolving Lender” and collectively, the “Existing Revolving Lenders”) hereby
sells and assigns, without recourse, to the Additional Revolving Lenders, and
each Additional Revolving Lender hereby purchases and assumes, without recourse,
from each such Existing Revolving Lender, effective as of the Second Amendment
Effective Date, such interests in such Existing Revolving Lender’s rights and
obligations under the Existing Credit Agreement (including, without limitation,
the Revolving Commitment of and Revolving Loans owed to such Existing Revolving
Lender on the Second Amendment Effective Date) owing to each such Existing
Revolving Lender which are outstanding on the Second Amendment Effective Date)
as shall be necessary in order to give effect to the reallocations of the
Revolving Commitments and Revolving Commitment Percentages effected by the
amendment to Schedule 1.1 to the Existing Credit Agreement pursuant to Subpart
2.29 hereof.

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

PART 7

MISCELLANEOUS

SUBPART 7.1 Representations and Warranties. The Credit Parties affirm that,
after giving effect to this Amendment, the representations and warranties set
forth in the Existing Credit Agreement and the other Fundamental Documents are
true and correct in all material respects as of the date hereof (except those
which expressly relate to an earlier period or date).

SUBPART 7.2 Guarantor Acknowledgment. Each Guarantor hereby (a) acknowledges and
consents to all of the terms and conditions of this Amendment, (b) reaffirms
that, jointly and severally together with the other Guarantors, it guarantees
the prompt payment and performance of their obligations as provided in Article
IX of the Credit Agreement and (c) acknowledges and agrees that the such
obligations will include any Obligations with respect to or resulting from the
increase in the Total Revolving Committed Amount as provided hereunder.

SUBPART 7.3 References in Other Credit Documents. On and after the date hereof,
all references to the Existing Credit Agreement in each of the Fundamental
Documents shall hereafter mean the Existing Credit Agreement as amended by this
Amendment. Except as specifically amended hereby, the Existing Credit Agreement
is hereby ratified and confirmed and shall remain in full force and effect
according to its terms.

SUBPART 7.4 Counterparts/Telecopy. This Amendment may be executed in any number
of counterparts, each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery by any party
hereto of an executed counterpart of this Amendment by facsimile shall be
effective as such party’s original executed counterpart and shall constitute a
representation that such party’s original executed counterpart will be
delivered.

SUBPART 7.5 Governing Law. This Amendment shall be deemed to be a contract made
under, and for all purposes shall be construed in accordance with, the laws of
the State of New York applicable to agreements made and to be performed entirely
within such state.

[remainder of page intentionally left blank]

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered as of the day and the year first
above written.

 

PARENT BORROWER:       VENTAS REALTY, LIMITED PARTNERSHIP     By:   Ventas,
Inc., its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary ADDITIONAL
BORROWERS:       SZR US INVESTMENTS, INC.         VENTAS SSL HOLDINGS, INC.    
By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President and Secretary
    EC HAMILTON PLACE REALTY, LLC     EC LEBANON REALTY, LLC     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     KINGSPORT NOMINEE, LP     By:   Kingsport Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

         KNOXVILLE NOMINEE, LP     By:   Knoxville Nominee, LLC, its General
Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     HENDERSONVILLE NOMINEE, LP     By:   Hendersonville
Nominee, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary GUARANTORS:       VENTAS, INC.     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary     VENTAS
CAPITAL CORPORATION     VENTAS HEALTHCARE PROPERTIES, INC.     VENTAS
FRAMINGHAM, LLC     VENTAS MANAGEMENT, LLC     VENTAS SUN LLC     VENTAS CAL
SUN, LLC     VENTAS PROVIDENT, LLC     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

         VENTAS LP REALTY, L.L.C.     By:   Ventas, Inc., its Sole Member    
By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, Chief
Administrative Officer, General Counsel and Corporate Secretary     VENTAS TRS,
LLC     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        ELDERTRUST     ET CAPITAL CORP     ET SUB-LOPATCONG, L.L.C.     ET
PENNSBURG FINANCE, L.L.C.     ET SUB-PLEASANT VIEW L.L.C.     ET SUB-SMOB,
L.L.C.     ET WAYNE FINANCE, L.L.C.     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ELDERTRUST OPERATING
LIMITED PARTNERSHIP     By:   ElderTrust, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET SUB-BERKSHIRE LIMITED
PARTNERSHIP     By:   ET Berkshire, LLC, its General Partner     By:  
ElderTrust, Operating Limited Partnership, its Sole Member     By:   ElderTrust,
its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        ET BERKSHIRE, LLC     CABOT ALF, L.L.C.     CLEVELAND ALF, L.L.C.     ET
SUB-HERITAGE WOODS, L.L.C.     ET GENPAR, L.L.C.     ET SUB-LACEY I, L.L.C.    
ET LEHIGH, LLC     ET SUB-PHILLIPSBURG I, L.L.C     ET SANATOGA, LLC     VERNON
ALF, L.L.C.     By:   ElderTrust Operating Limited Partnership, its Sole Member
    By:   ElderTrust, its General partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET SUB-HIGHGATE, L.P.  
  ET SUB-RITTENHOUSE LIMITED PARTNERSHIP, L.L.P.    

ET SUB-RIVERVIEW RIDGE LIMITED PARTNERSHIP, L.L.P.

    ET SUB-WOODBRIDGE, L.P.     By:   ET GENPAR, L.L.C., its General Partner    
By:   ElderTrust Operating Limited Partnership, its Sole Member     By:  
ElderTrust, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET SUB-LEHIGH LIMITED
PARTNERSHIP     By:   ET Lehigh, LLC, its General Partner     By:   ElderTrust
Operating Limited Partnership, its Sole Member     By:   ElderTrust, its General
Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

   

ET SUB-PENNSBURG MANOR LIMITED PARTNERSHIP, L.L.P.

    By:   ET Pennsburg Finance, L.L.C., its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET SUB-SANATOGA LIMITED
PARTNERSHIP     By:   ET Sanatoga, LLC, its General Partner     By:   ElderTrust
Operating Limited Partnership, its Sole Member     By:   ElderTrust, its General
Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET SUB-WAYNE LIMITED
PARTNERSHIP, L.L.P.     By:   ET Wayne Finance, L.L.C., its General Partner    
By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Secretary     ET WAYNE FINANCE, Inc.  
  By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Chairman, Executive Vice President and
Secretary     PSLT GP, LLC     By:   Ventas Provident, LLC, its Sole Member    
By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        PSLT OP, L.P.     By:   PSLT GP, LLC, its General Partner     By:  
Vental Provident, LLC, its Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary     PSLT-BLC PROPERTIES HOLDINGS, LLC    
PSLT-ALS PROPERTIES HOLDINGS, LLC     By:   PSLT OP, L.P., its Sole Member    
By:   PSLT GP, LLC, its General Partner     By:   Ventas Provident, LLC, its
sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice president, General
Counsel and Corporate Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

   

BROOKDALE LIVING COMMUNITIES OF
ARIZONA-EM, LLC

   

BROOKDALE LIVING COMMUNITIES OF
CALIFORNIA, LLC

   

BROOKDALE LIVING COMMUNITIES OF
CALIFORNIA-RC, LLC

   

BROOKDALE LIVING COMMUNITIES OF
CALIFORNIA-SAN MARCOS, LLC

   

BROOKDALE LIVING COMMUNITIES OF
ILLINOIS-2960, LLC

   

BROOKDALE LIVING COMMUNITIES OF
ILLINOIS-II, LLC

   

BROOKDALE HOLDINGS, LLC

   

BROOKDALE LIVING COMMUNITIES OF
INDIANA-OL, LLC

   

BROOKDALE LIVING COMMUNITIES OF
MASSACHUSETTS-RB, LLC

   

BROOKDALE LIVING COMMUNITIES OF
MINNESOTA, LLC

   

BROOKDALE LIVING COMMUNITIES OF
NEW YORK-GB, LLC

   

BROOKDALE LIVING COMMUNITIES OF
WASHINGTON-PP, LLC

    By:   PSLT-BLC Properties Holdings, LLC, its Sole Member     By:   PSLT OP,
L.P., its sole Member     By:   PSLT GP, LLC, its General Partner     By:  
Ventas Provident, LLC, its Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive vice President, General
Counsel and Corporate Secretary     BLC OF CALIFORNIA-SAN MARCOS, L.P.     By:  

Brookdale Living Communities of California-

San Marcos, LLC, its General Partner

    By:   PSLT-BLC Properties Holdings, LLC, its Sole Member     By:   PSLT OP,
L.P., its Sole Member     By:   PSLT GP, LLC, its General Partner     By:  
Ventas Provident, LLC, its Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

   

THE PONDS OF PEMBROKE LIMITED PARTNERSHIP

RIVER OAKS PARTNERS

    By:   Brookdale Holdings, LLC, its General Partner     By:   PSLT-BLC
Properties Holdings, LLC, its Sole Member     By:   PSLT OP, L.P., its Sole
Member     By:   PSLT GP, LLC, its General Partner     By:   Ventas Provident,
LLC, its Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary     PSLT-ALS PROPERTIES I, LLC     By:  
PSLT-ALS Properties Holdings, LLC, its Sole Member     By:   PSLT OP, L.P., its
Sole Member     By:   PSLT GP, LLC, its General Partner     By:   Ventas
Provident, LLC, its Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Corporate Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        VSCRE HOLDINGS, LLC     UNITED REHAB REALTY HOLDING, LLC     BCC
MARTINSBURG REALTY, LLC     BCC ONTARIO REALTY, LLC     BCC MEDINA REALTY, LLC  
  BCC WASHINGTON TOWNSHIP, LLC     EC TIMBERLIN PARC REALTY, LLC     EC HALCYON
REALTY, LLC     BCC ALTOONA REALTY, LLC     BCC ALTOONA REALTY GP, LLC     BCC
READING REALTY, LLC     BCC READING REALTY GP, LLC     BCC BERWICK REALTY, LLC  
  BCC BERWICK REALTY GP, LLC     BCC LEWISTOWN REALTY, LLC     BCC LEWISTOWN
REALTY GP, LLC     BCC STATE COLLEGE REALTY, LLC     BCC STATE COLLEGE REALTY
GP, LLC     SOUTH BEAVER REALTY HOLDINGS, LLC     BCC SOUTH BEAVER REALTY, LLC  
  SHIPPENSBURG REALTY HOLDINGS, LLC     BCC SHIPPENSBERG REALTY, LLC     IPC
(AP) HOLDING, LLC     AL (AP) HOLDING, LLC     ALLISON PARK NOMINEE, LLC     IPC
(HCN) HOLDING, LLC     AL (HCN) HOLDING, LLC     BLOOMSBERG NOMINEE, LLC    
SAGAMORE HILLS NOMINEE, LLC     LEBANON NOMINEE, LLC     KNOXVILLE NOMINEE, LLC
    KINGSPORT NOMINEE, LLC     HENDERSONVILLE NOMINEE, LLC     SAXONBURG
NOMINEE, LLC     LOYALSOCK NOMINEE, LLC     IPC (MT) HOLDING, LLC     AL (MT)
HOLDING, LLC     LEWISBURG NOMINEE, LLC     LIMA NOMINEE, LLC     XENIA NOMINEE,
LLC     CHIPPEWA NOMINEE, LLC     DILLSBURG NOMINEE, LLC     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:  

Executive Vice President, General

Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        BCC ALTOONA REALTY, LP     By:   BCC Altoona Realty GP, LLC, its General
Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     BCC READING REALTY, LP     By:   BCC Reading Realty
GP, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     BCC BERWICK REALTY, LP     By:   BCC Berwick Realty
GP, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     BCC LEWISTOWN REALTY, LP     By:   BCC Lewistown
Realth GP, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        BCC STATE COLLEGE REALTY, LP     By:   GCC State College Realty GP, LLC,
its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     ALLISON PARK NOMINEE, LP     By:   Allison Park
Nominee, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     BLOOMSBURG NOMINEE LP     By:   Bloomsburg Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     SAGAMORE HILLS NOMINEE, LP     By:   Sagamore Hills
Nominee, LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        LEBANON NOMIEE, LP     By:   Lebanon Nominee, LLC, its General Partner  
  By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     SAXONBURG NOMINEE, LP     By:   Saxonburg Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     LOYALSOCK NOMINEE, LP     By:   Loyalsock Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     LEWISBURG NOMINEE, LP     By:   Lewisburg Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     LIMA NOMINEE, LP     By:   Lima Nominee, LLC, its
General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        XENIA NOMINEE, LP     By:   Xenia Nominee, LLC, its General Partner    
By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     CHIPPEWA NOMINEE, LP     By:   Chippewa Nominee, LLC,
its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary     DILLSBURG NOMINEE, LP     By:   Dillsburg Nominee,
LLC, its General Partner     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President, General
Counsel and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        VENTAS MOB HOLDINGS, LLC     VENTAS UNIVERISTY MOB, LLC     VENTAS
NEXCORE HOLDINGS, LLC     VENTAS BROADWAY MOB, LLC     VENTAS CASPER HOLDINGS,
LLC     VENTAS SSL ONTARIO III, INC.     SZR MISSISSAUGA INC.     VENTAS SSL
LYNN VALLEY, INC.     SZR MARKHAM INC.     VENTAS SSL BEACON HILL, INC.     SZR
RICHMOND HILL INC.     VENTAS SSL ONTARIO II, INC.     VENTAS GRANTOR TRUST #2  
  SZR WINDSOR INC.     SZR OAKVILLE INC.     VENTAS SSL VANCOUVER, INC.    
VENTAS OF VANCOUVER LIMITED     SZR BURLINGTON INC.     VENTAS GRANTOR TRUST #1
    VENTAS SSL, INC.     VENTAS SSL HOLDINGS, LLC     VENTAS REIT US HOLDINGS,
INC.     SZR US UPREIT THREE, LLC     SZR US FINANCE, INC.     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President and Secretary
    SZR COLUMBIA, LLC     SZR WILLOWBROOK, LLC     SZR NORWOOD, LLC     SZR
ROCKVILLE, LLC     SZR SAN MATEO, INC.     By:   SZR US Investments, Inc., its
Sole Member     By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

        SZR LINCOLN PARK, LLC     SZR NORTH HILLS, LLC     SZR WESTLAKE VILLAGE
LLC     SZR YORBA LINDA, LLC     By:   SZR US UPREIT THREE, LLC, its Sole Member
    By:  

/s/ T. Richard Riney

    Name:   T. Richard Riney     Title:   Executive Vice President and Secretary

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

EXISTING LENDERS:       BANK OF AMERICA, N.A.,     as Administrative Agent and
as Cash Collateral Bank     By:  

/s/ Alysa Trakas

    Name:   Alysa Trakas     Title:   Vice President     BANK OF AMERICA, N.A.,
individually as a Lender, as Issuing Bank and as Swingline Lender     By:  

/s/ Alysa Trakas

    Name:   Alysa Trakas     Title:   Vice President     LASALLE BANK NATIONAL
ASSOCIATION     as a Lender     By:  

/s/ Alysa Trakas

    Name:   Alysa Trakas     Title:   Vice President



--------------------------------------------------------------------------------

CITICORP NORTH AMERICA, INC., as a Lender By:  

/s/ Ricardo James

Name:   Ricardo James Title:   Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

CALYON NEW YORK BRANCH, as a Lender By:  

/s/ Thomas Randolph

Name:   Thomas Randolph Title:   Managing Director By:  

/s/ Priya Vrat

Name:   Priya Vrat Title:   Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION, as a Lender By:  

/s/ Michael E. O’Brien

Name:   Michael E. O’Brien Title:   Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC as a Lender By:  

/s/ Richard L. Tavrow

Name:   Richard L. Tavrow Title:   Director By:  

/s/ David B. Julie

Name:   David B. Julie Title:   Associate Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

BANK OF MONTREAL, as a Lender By:  

/s/ David Mistic

Name:   David Mistic Title:   Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as a Lender By:  

/s/ Ming K. Chu

Name:   Ming K. Chu Title:   Vice President By:  

/s/ Heidi Sandquist

Name:   Heidi Sandquist Title:   Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, as a Lender By:  

/s/ Daniel Twenge

Name:   Daniel Twenge Title:   Authorized Signatory

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. as a Lender By:  

/s/ Marc E. Costantino

Name:   Marc E. Costantino Title:   Executive Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

ALLIED IRISH BANKS, PLC, as a Lender By:  

/s/ Jim C. Dennehy

Name:   Jim C. Dennehy Title:   Executive Vice President By:  

/s/ Denise Magyer

Name:   Denise Magyer Title:   Vice President

AIB DEBT MANAGEMENT LIMITED,

as a Lender

By:  

/s/ Jim C. Dennehy

Name:   Jim C. Dennehy Title:  

Investment Advisor to

AIB Debt Management, Limited

By:  

/s/ Denise Magyer

Name:   Denise Magyer Title:  

Investment Advisor to

AIB Debt Management, Limited

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Jeanette A. Griffin

Name:   Jeanette A. Griffin Title:   Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

NEW LENDERS     MERRILL LYNCH BANK USA     as a Lender     By:  

/s/ Louis Alder

    Name:   Louis Alder     Title:   First Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA as a Lender By:  

/s/ Mark Walton

Name:   Mark Walton Title:   Assistant Vice President

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a lender By:  

/s/ Nicholas Bell

Name:   Nicholas Bell Title:   Director

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

EMIGRANT BANK,

as a Lender

By:

 

 

Name:

 

Title:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

 

Name:

 

Title:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

LEHMAN COMMERIAL PAPER INC., as a Lender By:  

 

Name:   Title:  

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

BANK OF THE WEST,

as a Lender

By:

 

 

Name:

 

Title:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

CHEVY CHASE BANK FEDERAL SAVINGS BANK,

as a Lender

By:

 

 

Name:

 

Title:

 

By:

 

 

Name:

 

Title:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

STATE BANK OF INDIA, NEW YORK BRANCH,

as a Lender

By:

 

 

Name:

 

Title:

 

 

VENTAS REALTY, LIMITED PARTNERSHIP

SECOND AMENDMENT



--------------------------------------------------------------------------------

Schedule 1.1

LENDERS AND COMMITMENTS

 

Lender

   Revolving
Commitment    Revolving
Commitment
Percentage  

Bank of America, N.A.

   $ 16,000,000    2.285714286 %

LaSalle Bank National Association

   $ 44,000,000    6.285714286 %

Citigroup North America, Inc.

   $ 57,000,000    8.142857143 %

Calyon New York Branch

   $ 55,000,000    7.857142857 %

Merrill Lynch Capital Corporation

   $ 24,500,000    3.500000000 %

Merrill Lynch Bank USA

   $ 25,000,000    3.571428571 %

UBS Loan Finance LLC

   $ 53,000,000    7.571428571 %

Bank of Montreal

   $ 53,000,000    7.571428571 %

KeyBank National Association

   $ 53,000,000    7.571428571 %

Deutsche Bank Trust Company Americas

   $ 44,000,000    6.285714286 %

Morgan Stanley Bank

   $ 40,500,000    5.785714286 %

Goldman Sachs

   $ 38,000,000    5.428571429 %

Barclays Bank PLC

   $ 30,000,000    4.285714286 %

JP Morgan Chase, N.A.

   $ 30,000,000    4.285714286 %

Allied Irish Banks, plc

   $ 27,000,000    2.857142857 %

AIB Debt Management Limited

   $ 7,000,000    1.000000000 %

Emigrant Realty Finance LLC

   $ 25,000,000    3.571428571 %

Wachovia Bank, National Association

   $ 25,000,000    3.571428571 %

Lehman Brothers

   $ 20,000,000    2.857142857 %

Bank of the West

   $ 15,000,000    2.142857143 %

Chevy Chase Bank Federal Savings Bank

   $ 15,000,000    2.142857143 %

State Bank of India, New York Branch

   $ 10,000,000    1.428571429 %

Total

   $ 700,000,000    100.000000000 %



--------------------------------------------------------------------------------

Schedule 12.2

NOTICE ADDRESSES

Credit Parties:

 

Ventas Realty, Limited Partnership 10350 Ormsby Park Place, Suite 300
Louisville, KY 40223 Attention:    General Counsel Telephone:    (502) 357-9020
Facsimile:    (502) 357-9001 Website:    www.ventasreit.com

With a copy to:

 

Willkie Farr & Gallagher LLP 787 Seventh Avenue New York, New York 10019
Attention:    William E. Hiller Telephone:    (212) 728-8000 Facsimile:    (312)
728-8111

Administrative Agent:

For payments and requests for Extensions of Credit:

 

Bank of America, N.A. 101 North Tryon Street, NC1-001-04-39 Charlotte, NC 28255
Attention:    Sally Bixby, Agency Services Telephone:    (704) 387-9482
Facsimile:    (704) 719-8876 Email:    sally.a.bixby@bankofamerica.com

Wiring Instructions:

Bank of America NA

New York, NY

ABA # : 026009593

Acct # : 1366212250600

Account Name: Credit Services

Ref: Ventas Realty, Limited Partnership



--------------------------------------------------------------------------------

For all other notices:

 

Bank of America, N.A., as Administrative Agent Mailcode CA5-701-05-19 1455
Market Street, 5th Floor San Francisco, CA 94103 Attention:    Charles D.
Graber, Vice President Telephone:    (415) 436-3495 Facsimile:    (415) 503-5006
Email:    charles.graber@bankofamerica.com

With a copy to:

 

Bank of America, N.A.

100 N. Tryon Street, NC1-007-17-11

Charlotte, NC 28255

Attention:    Amie Edwards Telephone:    (704) 387-1346 Facsimile:    (704)
388-6002 Email:    amie.l.edwards@bankofamerica.com



--------------------------------------------------------------------------------

Exhibit 2.2

FORM OF LOAN NOTICE

Date:                     

 

To: Bank of America, N.A., as Administrative Agent

 

Re: Credit and Guaranty Agreement, dated as of April 26, 2006 (as amended,
restated, extended, supplemented, renewed, replaced or otherwise modified from
time to time, the “Credit Agreement”), by and among Ventas Realty, Limited
Partnership (the “Parent Borrower”), SZR US Investments, Inc., Ventas SSL
Holdings, Inc., EC Lebanon Realty, LLC, EC Hamilton Place Realty, LLC, Kingsport
Nominee, LP, Knoxville Nominee, LP and Hendersonville Nominee, LP, in their
capacities as additional borrowers (collectively, the “Additional Borrowers” and
together with the Parent Borrower, the “Borrowers”), the Guarantors referred to
therein, the lenders from time to time party thereto (together with their
successors and assigns, the “Lenders”), and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders, the Issuing
Bank and the Swingline Lender. Capitalized terms used but not otherwise defined
herein have the meanings provided in the Credit Agreement.

Ladies and Gentlemen:

 

1. The undersigned Borrower [INSERT BORROWER NAME] hereby request the following:

 

¨   a Swingline Loan Borrowing    ¨ a Revolving Loan Borrowing ¨   a Revolving
Loan continuation    ¨ a Revolving Loan conversion

 

2. Date of Borrowing (which shall be a Business Day):
                                        
                                                                             

 

3. Amount and Currency of Borrowing:                                         
                                        
                                                             

 

4. Type of Loan requested (select one):

 

  ¨ Base Rate Loan (required for Domestic Swingline)

 

  ¨ Eurodollar Rate Loan

 

5. Interest Period for Eurodollar Rate Loans (select one):

 

  ¨    One Month         ¨    Two Months        ¨    Three
Months        ¨    Six Months

The Borrowers hereby represent and warrant that (a) this request for Extension
of Credit complies with the requirements of Section 2.1(a), with respect to
Revolving Loans, and Section 2.1(c), with respect to new Swingline Loans, and
with the requirements of Section 2.2 of the Credit Agreement and (b) the
representations and warranties contained in Section 5.2(b) and (c) of the Credit
Agreement will be satisfied on and as of the date of the requested Extension of
Credit.



--------------------------------------------------------------------------------

[APPLICABLE BORROWER:]   [                                      
                                                       ]   By:  
[                                                                             ]
  By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Exhibit 2.4(e)-1

FORM OF REVOLVING NOTE

                 , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                                        , its successors or registered assigns
(the “Revolving Lender”), the amount of the Revolving Lender’s Revolving
Commitment, or if less, the aggregate unpaid principal amount of all Revolving
Loans owing to the Revolving Lender by the Borrowers under the Credit and
Guaranty Agreement, dated as of April 26, 2006 (as amended, restated, extended,
supplemented, renewed, replaced or otherwise modified from time to time, the
“Credit Agreement”), by and among Ventas Realty, Limited Partnership (the
“Parent Borrower”), SZR US Investments, Inc., Ventas SSL Holdings, Inc., EC
Lebanon Realty, LLC, EC Hamilton Place Realty, LLC, Kingsport Nominee, LP,
Knoxville Nominee, LP and Henderson Nominee, LP, in their capacities as
additional borrowers (collectively, the “Additional Borrowers” and together with
the Parent Borrower, the “Borrowers”), the Guarantors referred to therein, the
lenders from time to time party thereto (together with their successors and
assigns, the “Lenders”), and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders, the Issuing Bank and the Swingline
Lender. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrowers promise to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Revolving Lender, at the
Administrative Agent’s Office, in Dollars in immediately available funds. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (before as well as after judgment) computed at the applicable per
annum rate set forth in the Credit Agreement.

This Revolving Note is one of the Notes referred to in the Credit Agreement and
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided in the Credit Agreement. Revolving
Loans made by the Revolving Lender may be evidenced by one or more loan accounts
or records maintained by the Revolving Lender in the ordinary course of
business. The Revolving Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Revolving Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Revolving Note, all of which are hereby waived
by the Borrower, for itself and its successors and assigns.

THIS REVOLVING NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

PARENT BORROWER:   VENTAS REALTY, LIMITED PARTNERSHIP   By:   Ventas, Inc., its
General Partner   By:  

 

  Name:     Title:   ADDITIONAL BORROWERS:   SZR US INVESTMENTS, INC.   By:  

 

  Name:     Title:     VENTAS SSL HOLDINGS, INC.   By:  

 

  Name:     Title:     EC LEBANON REALTY, LLC   EC HAMILTON PLACE REALTY, LLC  
By:   VSCRE Holdings, LLC, its sole member   By:  

 

  Name:     Title:     KINGSPORT NOMINEE, LP   By:   Kingsport Nominee, LLC, its
General Partner   By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT)
Holding, LLC, its sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT
GP, LLC, its general partner   By:   Ventas Provident, LLC, its sole member  
By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

  KNOXVILLE NOMINEE, LP   By:   Knoxville Nominee, LLC, its General Partner  
By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT) Holding, LLC, its
sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT GP, LLC, its
general partner   By:   Ventas Provident, LLC, its sole member   By:  

 

  Name:     Title:     HENDERSONVILLE NOMINEE, LP   By:   Hendersonville
Nominee, LLC, its General Partner   By:   Kingsport Nominee, LLC, its General
Partner   By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT) Holding,
LLC, its sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT GP, LLC,
its general partner   By:   Ventas Provident, LLC, its sole member   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Exhibit 2.4(e)-2

FORM OF SWINGLINE NOTE

                 , 20    

FOR VALUE RECEIVED, the undersigned (the “Borrowers”), hereby promise to pay to
                                        , its successors or registered assigns
(the “Swingline Lender”), the aggregate unpaid principal amount of all Swingline
Loans owing by the Borrowers to the Swingline Lender under the Credit Agreement,
dated as of April 26, 2006 (as amended, restated, extended, supplemented,
renewed, replaced or otherwise modified from time to time, the “Credit
Agreement”), by and among Ventas Realty, Limited Partnership (the “Parent
Borrower”), SZR US Investments, Inc., Ventas SSL Holdings, Inc., EC Lebanon
Realty, LLC, EC Hamilton Place Realty, LLC, Kingsport Nominee, LP, Knoxville
Nominee, LP and Henderson Nominee, LP, in their capacities as additional
borrowers (collectively, the “Additional Borrowers” and together with the Parent
Borrower, the “Borrowers”), the Guarantors referred to therein, the lenders from
time to time party thereto (together with their successors and assigns, the
“Lenders”), and Bank of America, N.A., as administrative agent (the
“Administrative Agent”) for the Lenders, the Issuing Bank and the Swingline
Lender. Capitalized terms used but not otherwise defined herein have the
meanings provided in the Credit Agreement.

The Borrowers promise to pay interest on the unpaid principal amount of each
Swingline Loan from the date of such Swingline Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Credit Agreement. All payments of principal and interest shall be made to the
Swingline Lender in Dollars in immediately available funds. If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(before as well as after judgment) computed at the applicable per annum rate set
forth in the Credit Agreement.

This Swingline Note is one of the Notes referred to in the Credit Agreement and
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided in the Credit Agreement. Swingline
Loans made by the Swingline Lender may be evidenced by one or more loan accounts
or records maintained by the Swingline Lender in the ordinary course of
business. The Swingline Lender may also attach schedules to this Swingline Note
and endorse thereon the date, amount and maturity of its Loans and payments with
respect thereto.

Upon the occurrence and continuation of an Event of Default, all amounts then
remaining unpaid on this Swingline Note shall become, or may be declared to be,
immediately due and payable as provided in the Credit Agreement, without
diligence, presentment, protest and demand or notice of protest, demand,
dishonor and non-payment of this Swingline Note, all of which are hereby waived
by the Borrower, for itself and its successors and assigns.

THIS SWINGLINE NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED
ENTIRELY WITHIN SUCH STATE.

[SIGNATURE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

PARENT BORROWER:   VENTAS REALTY, LIMITED PARTNERSHIP   By:   Ventas, Inc., its
General Partner   By:  

 

  Name:     Title:   ADDITIONAL BORROWERS:   SZR US INVESTMENTS, INC.   By:  

 

  Name:     Title:     VENTAS SSL HOLDINGS, INC.   By:  

 

  Name:     Title:     EC LEBANON REALTY, LLC   EC HAMILTON PLACE REALTY, LLC  
By:   VSCRE Holdings, LLC, its sole member   By:  

 

  Name:     Title:     KINGSPORT NOMINEE, LP   By:   Kingsport Nominee, LLC, its
General Partner   By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT)
Holding, LLC, its sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT
GP, LLC, its general partner   By:   Ventas Provident, LLC, its sole member  
By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

  KNOXVILLE NOMINEE, LP   By:   Knoxville Nominee, LLC, its General Partner  
By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT) Holding, LLC, its
sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT GP, LLC, its
general partner   By:   Ventas Provident, LLC, its sole member   By:  

 

  Name:     Title:     HENDERSONVILLE NOMINEE, LP   By:   Hendersonville
Nominee, LLC, its General Partner   By:   Kingsport Nominee, LLC, its General
Partner   By:   AL (MT) Holding, LLC, its sole member   By:   IPC (MT) Holding,
LLC, its sole member   By:   PSLT OP, LP, its sole member   By:   PSLIT GP, LLC,
its general partner   By:   Ventas Provident, LLC, its sole member   By:  

 

  Name:     Title:  



--------------------------------------------------------------------------------

Exhibit 12.6(b)

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below (the “Assignor”) and the Assignee identified
in item 2 below (the “Assignee”). Capitalized terms used but not defined herein
shall have the meanings given to them in the Credit Agreement identified in item
5 below (the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including, without limitation, the Letters of Credit and the
Swingline Loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable Law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by the Assignor.

 

1.   Assignor:   

 

       

 

   2.   Assignee:   

 

       

 

  

[indicate [Affiliate][Approved Fund] of [identify Lender]]

3.   Borrowers:    VENTAS REALTY, LIMITED PARTNERSHIP      SZR US INVESTMENTS,
INC.      VENTAS SSL HOLDINGS, INC.      EC LEBANON REALTY, LLC      EC HEMILTON
PLACE REALTY, LLC      KINGSPORT NOMINEE, LP      KNOXVILLE NOMINEE, LP     
HENDERSONVILLE NOMINEE, LP



--------------------------------------------------------------------------------

4. Administrative Agent: BANK OF AMERICA, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit and Guaranty Agreement, dated as of April 26, 2006
(as amended, restated, extended, supplemented, renewed, replaced or otherwise
modified from time to time, the “Credit Agreement”), by and among Ventas Realty,
Limited Partnership (the “Parent Borrower”), SZR US Investments, Inc., Ventas
SSL Holdings, Inc., EC Lebanon Realty, LLC, EC Hamilton Place Realty, LLC,
Kingsport Nominee, LP, Knoxville Nominee, LP and Henderson Nominee, LP, in their
capacities as additional borrowers (collectively, the “Additional Borrowers” and
together with the Parent Borrower, the “Borrowers”), the Guarantors referred to
therein, the lenders from time to time party thereto (together with their
successors and assigns, the “Lenders”), and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the Lenders, the Issuing
Bank and the Swingline Lender.

 

6. Assigned Interest:

 

Assignor

  

Assignee

   Aggregate
Amount of
Commitment/Loans
for all Lenders1    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans2    CUSIP
Number               

 

[7.

Trade Date:                     ]3

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

1

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

2

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

3

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

2



--------------------------------------------------------------------------------

[Consented to and]4 Accepted: BANK OF AMERICA, N.A., as
Administrative Agent By:  

 

Title:   [Consented to:]5

 

PARENT BORROWER: VENTAS REALTY, LIMITED PARTNERSHIP,
a Delaware limited partnership By:   VENTAS, INC., a Delaware corporation, its
general partner By:  

 

Name:   Title:   [BANK OF AMERICA, N.A., as Issuing Bank and Swingline Lender
By:  

 

Name:   Title:]6  

 

4

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

5

To be added only if the consent of the Borrowers and/or other parties (e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

6

To be added only if the consent of other parties (i.e., the Borrowers, the
Issuing Bank and/or the Swingline Lender) is required by the terms of the Credit
Agreement.

 

3



--------------------------------------------------------------------------------

Annex 1

to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Fundamental Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Fundamental Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, the Guarantors, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Fundamental Document
or (iv) the performance or observance by the Borrower or the Guarantors, any of
their Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Fundamental Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (v) if it is a Foreign Lender, it has
delivered (or will promptly deliver) to the Administrative Agent and the
Borrower any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the
Fundamental Documents, and (ii) it will perform in accordance with their terms
all of the obligations which by the terms of the Fundamental Documents are
required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that accrue from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

4